Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2021 has been entered.
 
2.	The amendment filed 06/08/2021 has been received and considered. Claims 1-12 and 14-17 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3. 	Claim 1-10 and 14-17 is rejected under 35 U.S.C. 103 as being unpatentable over Arias-Montiel et al. (“Active Vibration Control in a Rotor System by an Active Suspension with Linear Actuators”), in view of Guan et al. ("Sensitivity analysis of brake squeal tendency to substructures’ modal parameters"), further in view of Dubay et al. (“Finite element based model predictive control for active vibration suppression of a one-link flexible manipulator”).
As per claim 1 and 16, Arias-Montiel teaches a method/ono-transitory computer readable medium storing machine readable instructions that when executed (pages 900-901, finite element analysis and modal analysis require software and therefore computer storage medium with instructions to perform said analysis) for managing vibration in a machine having a plurality of sub-assemblies (page 898, Abstract and page 899, rotor-bearing system with AC motor), the method comprising: 
generating a computational model for the machine (page 900, 1st paragraph, Finite element model), the computational model including a geometric model of the machine, which includes the plurality of sub-assemblies (page 900l, Figure 1 AC motor, page 902, Figures 4-5, shaft and disks, Figure 9, active suspension) and at least one module of machine readable code defining how vibration is communicated through the geometric model (page 900, 1st column , 2nd paragraph, “we can obtain dynamics”, page 903, 1st column, “f(t) is the force control input”); 
executing a first instance and a second instance of the generated computational model to generate outputs including (i) loading on the machine geometry as a result of the vibration of the geometric model under a simulated machine operating condition  (page 898, last paragraph, control systems to attenuate vibration amplitude, page 903, 1st column, 2nd and 3rd paragraph, active suspension, Equations (6)-(8)), and …  wherein the first instance and the second instance respectively include the computational model with (page 898, last paragraph, control systems to attenuate vibration amplitude, page 903, 1st column, 2nd and 3rd paragraph, active suspension, Equations (6)-(8)) and without inclusion of vibration induced by the control system for a sub-assembly of the plurality of sub-assemblies of the machine (page 900, 2nd paragraph, Equations (2) and (3), free vibrations); 
(page 903, 1st column, 4th paragraph, “It is important… first critical speed”); 
setting a threshold for one or more control parameter under the control of the control system based on the contribution of the vibration induced by the control system in order not to exceed the maximum loading threshold (page 905, 1st column, last paragraph, “controller was tuned for attenuation in the critical case, controller would be triggered..”, controller parameters as tuned set to respond to max loading at critical speed to ensure it is not exceeded, therefore controller parameter(s) have threshold set); …
Arias-Montiel fails to teach explicitly (ii) a plurality of sensitivity parameter values each indicating a respective sensitivity of each sub-assembly of at least a sub-set of the plurality of sub-assemblies to vibration induced by a control system, … and transmitting energy, by the control system, in use, within the machine that prevents the machine from exceeding the determined the maximum loading threshold.
Guan et al. teaches (ii) a plurality of sensitivity parameter values each indicating a respective sensitivity of each sub-assembly of at least a sub-set of the plurality of sub-assemblies to vibration induced by a control system (According to Equation 10, relative sensitivity to substructure’s output values, Sr, Pg 79, section 4),
Dubay teaches transmitting energy, by the control system, in use, within the machine that prevents the machine from exceeding the determined the maximum loading threshold (page 1609, 3rd paragraph, actuators supply energy).
Arias-Montiel, Guan et al. and Dubay are analogous art because they are all from the same field of endeavor, managing vibration in a machine.  


	As per claim 2, Arias-Montiel teaches wherein executing the first instance includes determining using the geometric model, dynamic loading or stress generated by the control system induced vibration at one or more location in the machine (page 898, last paragraph, control systems to attenuate vibration amplitude, page 903, 1st column, 2nd and 3rd paragraph, active suspension, Equations (6)-(8)).

	As per claim 3, Arias-Montiel teaches wherein executing the second instance includes calculating dynamic loading or stress generated by a residual unbalance of the machine (page 900, 2nd paragraph, Equations (2) and (3), free vibrations).

	As per claim 4, Arias-Montiel teaches executing further comprising implementing threshold for the one or more control parameter within a memory of the control system or operating the machine including the control system according to the set threshold for one or more control parameter (page 904, LQR control, page 905, Figure 13, Experimental setup with active suspension).
(page 905, 1st column, last paragraph, amplitudes were excessive of vibration amplitude as threshold).

	As per claim 6, Arias-Montiel teaches wherein the computational model is a machine model of the entire machine in which a geometry of all of the plurality of sub-assemblies of the machine are comprised, along with any interactions or mechanical interfaces therebetween (Figures 1, 4-5, and 9).

	As per claim 7, Arias-Montiel teaches wherein the geometric model includes a computer aided design (CAD) model which is discretised into multiple elements and executing the first and second instances of the computational model include performing a finite element analysis of the CAD model (Figures 1, 4-5, and 9, page 901, Section 2.3, Ansys FEM with CAD model).

	As per claim 8, Arias-Montiel teaches further comprising: 
generating a further computational model for the machine, the further model including a mathematical model of machine operation for tuning machine operation in order to adhere to the one or more control parameter threshold (page 904, Section 5.3, Figure 16).

	As per claim 9, Arias-Montiel teaches wherein the mathematical model outputs proportional derivative integrative gains for a controller of the control system (page 904, Section 5.3, Equation 17).
(page 904, Section 6, proposed controller was tuned to critical case, tuning requires refining parameters including their thresholds).

	Claims 14-15 and 17 are directed to a control system for managing machine vibration, comprising: one or more data store having the computational models and one or more computer processor performing the method steps of claims 1 and 8-9 and are therefore rejected over the same prior art.

4.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Arias-Montiel et al. (“Active Vibration Control in a Rotor System by an Active Suspension with Linear Actuators”), in view of Guan et al. ("Sensitivity analysis of brake squeal tendency to substructures’ modal parameters") and Dubay et al. (“Finite element based model predictive control for active vibration suppression of a one-link flexible manipulator”), further in view of Baun et al. (U.S. Patent Application Publication No. 2018/0017042 A1).
	Arias-Montiel et al. as modified by Guan et al. and Dubay et al. teaches most all the instant invention as applied to claims 1-10 and 14-17 above.
As per claim 11, Arias-Montiel as modified by Guan et al. and Dubay et al. teaches wherein the machine includes a rotor (Arias-Montiel: Figure 9) but fails to explicitly disclose wherein the threshold for the one or more control parameter includes a magnitude of torque fluctuation for the rotor.  
([0035], [0061]-[0062]).  
Arias-Montiel as modified by Guan et al. and Dubay et al. and Baun are analogous art because they are all from the same field of endeavor, managing vibration in a machine.  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to combine the vibration management system of Arias-Montiel as modified by Guan et al. and Dubay et al. with the torque fluctuation threshold of Baun in order to accurately reflect the influence of substructure mode parameters to construct optimization (Guan et al: Pg 77) in a regular, comprehensive way and that can be easily integrated into CAE design (Guan et al.: Introduction) and to utilize a common method of active vibration control. Further the motivation is to maintain constant output power of a rotor system (Baun, [0035]). 

5.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Arias-Montiel et al. (“Active Vibration Control in a Rotor System by an Active Suspension with Linear Actuators”), in view of Guan et al. ("Sensitivity analysis of brake squeal tendency to substructures’ modal parameters"), and Dubay et al. (“Finite element based model predictive control for active vibration suppression of a one-link flexible manipulator”), further in view of Pado et al. (U.S. Patent No. 6,185,470 B1) and Mystkowski ("Sensitivity and Stability Analysis of Mu-Synthesis AMB Flexible Rotor").
	Arias-Montiel et al. as modified by Guan et al. and Dubay et al. teaches most all the instant invention as applied to claims 1-10 and 14-17 above.
	As per claim 12, Arias-Montiel as modified by Guan et al. and Dubay et al. fails to explicitly further comprising sensing vibration, or a variable indicative of vibration, at one or 
Mystkowski teaches further comprising sensing vibration, or a variable indicative of vibration, at one or locations on the machine in use (Mystkowski: Fig. 3, 1st paragraph on Page 315)
Pado teaches adjusting the threshold for the one or more control parameter based on the sensed vibration (column 7, lines 14-40, neural network trained such that significant dynamic pressure changes leads to optimized control performance, continuous training of neural network based on past sensed data results in adjusted threshold wherein threshold indicates the significant change).  
Arias-Montiel as modified by Guan et al. and Dubay et al., Mystkowski, and Pado are analogous art because they are all from the same field of endeavor, managing vibration in a machine.  It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to combine the vibration management system of Arias-Montiel as modified by Guan et al. and Dubay et al. with the sensing and threshold adjustment of Pado in order to accurately reflect the influence of substructure mode parameters to construct optimization (Guan et al: Pg 77) in a regular, comprehensive way and that can be easily integrated into CAE design (Guan et al.: Introduction) and to utilize a common method of active vibration control. Further the motivation is to optimize control performance of vibration suppression (Pado, column 7, lines 38-40) and to achieve optimal vibrations control (Mystkowski: Abstract).

Response to Arguments
6. 	Applicant's arguments filed 06/08/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument – in view of Guan et al.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


EUNHEE KIM
Primary Examiner
Art Unit 2127



/EUNHEE KIM/            Primary Examiner, Art Unit 2127